Citation Nr: 0920391	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  06-12 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Entitlement to an increased evaluation for a thoracic and 
lumbar paraspinal muscle strain with degenerative disc 
disease at L4-5, currently assigned a 20 percent disability 
evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The appellant and T.P.

ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1981 to 
February 1984.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  The Board 
remanded the case for further development in August 2007.  
The case has since been returned to the Board for appellate 
review.

A hearing was held on January 10, 2007, by means of video 
conferencing equipment with the appellant in Wichita, Kansas, 
before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To obtain additional treatment records, 
to provide proper notice, and to allow for the initial 
consideration of additional evidence by the RO.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).  

In this case, it appears that there may be additional 
treatment records not associated with the claims file.  The 
Board previously remanded this case in August 2007, in 
pertinent part, to obtain additional treatment records.  A 
letter was sent to the Veteran later that month, which 
requested that she provide the name and location of any VA 
medical facility where she received treatment after August 
2005.  The Veteran subsequently submitted a statement in 
April 2009 indicating that she receives treatment at the VA 
Medical Center in Topeka, Kansas.  The RO has not obtained 
any treatment records dated after August 2005.  Although the 
Veteran has submitted her own copies of VA medical records 
dated from April 2005 to December 2006 and from June 2008 to 
November 2008, it is unclear as to whether there may be 
additional records dated from August 2005 to the present.  
Such records may prove to be relevant and probative. 
Therefore, the RO should attempt to obtain and associate with 
the claims file any and all treatment records pertaining to 
her service-connected back disability.

Moreover, during the pendency of this appeal, the Court 
issued a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), which held that for an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  However, in this case, the Board notes that the 
Veteran has not been adequately provided such notice in 
connection with her claim for an increased evaluation, and 
thus, the case must also be remanded for proper notice 
pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The Board further observes that additional evidence has been 
received, namely VA medical records, which were not 
previously considered by the RO.  A supplemental statement of 
the case (SSOC) was not issued, and the Veteran did not 
submit a waiver of the RO's initial consideration of the 
evidence.  As such, the additional evidence must be referred 
to the RO for review and preparation of a SSOC, if a grant of 
the benefit sought is not made.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the Veteran a 
notice letter in connection with her 
claim for an increased evaluation for a 
thoracic and lumbar paraspinal muscle 
strain with degenerative disc disease 
at L4-5.  The letter should tell the 
claimant to provide medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
the claimant's employment and daily 
life.  It should also provide at least 
general notice of the rating criteria.  
Additionally, the claimant must be 
notified that, should an increase in 
disability be found, a disability 
rating will be determined by applying 
relevant Diagnostic Codes, which 
typically provide for a range in 
severity of a particular disability 
from noncompensable to as much as 100 
percent based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life.  The notice must also 
provide examples of the types of 
medical and lay evidence that the 
claimant may submit or ask VA to obtain 
that are relevant to establishing 
entitlement to increased compensation. 
See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

2.  The RO should request that the 
Veteran provide the names and addresses 
of any and all health care providers 
who have provided treatment for her 
service-connected back disability.  
After acquiring this information and 
obtaining any necessary authorization, 
the RO should obtain and associate 
these records with the claims file.  A 
specific attempt should be to obtain 
treatment records from the VA Medical 
Center in Topeka, Kansas, from August 
2005 to the present. 

3.  After completing these actions, the 
RO should conduct any other development 
as may be indicated by a response 
received as a consequence of the action 
taken in the preceding paragraphs.  
Further development may include 
affording the Veteran a VA examination, 
if she submits additional information 
and evidence that shows her disability 
may have increased in severity since 
her last VA examinations.

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  The RO should 
readjudicate the remaining issues on 
appeal.  If the benefits sought are not 
granted, the Veteran and her 
representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran unless she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




